COLLINS, J.
(dissenting).
I dissent. Page, after assuring the teller that these were the checks to be paid, stood by, saw that the teller was merely looking at the amount of each check and protest fees and the signature thereto, made no attempt to examine them after they went into the teller’s hands, and more than once asserted that he wanted them paid, including protest fees. While it is true that a high degree of care and skill is required of a bank when it pays out a depositor’s money, I think that some care is demanded of the latter.
I am of the opinion that each of these checks, including the certified on,e, was paid on Page’s express direction.